Citation Nr: 0026257	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for neovascular rubeosis glaucoma and 
special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1939 to April 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO received the veteran's claim for service 
connection for neovascular rubeosis glaucoma secondary to his 
service-connected diabetes on May 6, 1998, many years after 
his separation from service.    

3.  The claims folder contains no communication from the 
veteran or his representative prior to that date that can be 
construed as a claim for service connection for glaucoma.  

4.  The award of special monthly compensation is specifically 
premised on loss of use of one eye.  


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
the award of service connection for neovascular rubeosis 
glaucoma and special monthly compensation have not been met.  
38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1, 3.102, 3.350(a), 3.400 (1999).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

In this case, the RO received the veteran's claim for service 
connection for glaucoma secondary to his service-connected 
diabetes on May 6, 1998, many years after his separation from 
service.  A review of the claims folder fails to reveal any 
prior communication from the veteran or his representative 
that might be construed as a claim for service connection for 
glaucoma.  Therefore, the effective date can be no earlier 
than the date of receipt of the May 1998 claim.  Moreover, 
because the special monthly compensation is based 
specifically on the award of service connection for 
neovascular rubeosis glaucoma pursuant to 38 U.S.C.A. § 
1114(k) (light perception only in one eye), the effective 
date of that award can be no earlier than the effective date 
of the service connection award for glaucoma.   

The Board emphasizes that its actions are bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  In this case, the Board finds no legal basis for 
awarding an earlier effective date for the award of service 
connection for neovascular rubeosis glaucoma and special 
monthly compensation.  38 U.S.C.A. §§ 1114(k), 5107, 5110; 
38 C.F.R. §§ 3.1(p), 3.102, 3.350(a), 3.400.  


ORDER

Entitlement to an earlier effective date for the award of 
service connection for neovascular rubeosis glaucoma and 
special monthly compensation is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 1 -


